Citation Nr: 0734351	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for the 
residuals of prostate cancer. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The veteran had active service from April 1968 to May 1970, 
January 1991 to January 1992, August 1996 to November 1996, 
and from October 2003 to November 2003.  He also had over 20 
years of service in the reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision of the 
Hartford, Connecticut regional office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes that the January 2005 rating decision and the 
May 2005 statement of the case list the issue as entitlement 
to service connection for prostate.  However, a review of 
these documents shows that the veteran's claim was considered 
on the basis of whether new and material evidence had been 
presented to reopen a previously denied claim for service 
connection for the residuals of prostate cancer.  Therefore, 
the Board has characterized the issue listed on the first 
page of this decision accordingly.  Moreover, a determination 
on whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider an underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the 
RO's action, the Board must address the question of whether 
new and material evidence has been presented to reopen the 
claim of service connection for the residuals of prostate 
cancer.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156a 
(2007).  


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of 
prostate cancer was denied in an April 2002 rating decision; 
the veteran did not submit a notice of disagreement with this 
decision within one year of notice thereof. 

2.  The evidence considered by the April 2002 rating decision 
included the veteran's service medical records, military 
personnel records, VA treatment records, private treatment 
records, and various statements and letters from the veteran.  
The April 2002 rating decision denied service connection for 
prostate cancer on the basis that treatment for this 
disability was not shown during service or within one year of 
discharge from service, and also noted that there was no 
evidence of a relationship between prostate cancer and 
exposure to chemicals during service.

3.  The evidence received since the April 2002 rating 
decision does not contain information that was not previously 
considered, and does not purport to show either treatment for 
prostate cancer during service or within the presumptive 
period, or a relationship between prostate cancer and 
chemical exposure. 


CONCLUSIONS OF LAW

1.  The April 2002 rating decision which denied entitlement 
to service connection for the residuals of prostate cancer is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2007). 

2.  New and material evidence to reopen the veteran's claim 
for service connection for the residuals of prostate cancer 
has not been submitted.  38 U.S.C.A. §§ 101(24), 1101, 1110, 
1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The RO provided the veteran with preadjudication notice by 
letter in October 2004. This letter told the veteran what 
evidence was needed to substantiate the claim for service 
connection for his residuals of prostate cancer.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  The 
letter also asked the veteran to send any evidence in his 
possession that pertained to his claim.  

The veteran was provided with information pertaining to the 
assignment of effective dates and percentage ratings in a 
March 2006 letter.  As the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the timing deficiency was remedied by 
the October 2006 readjudication of the claim after sending 
the proper notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.

The October 2004 letter met the requirements of Kent.  In 
addition to explaining to the veteran the evidence and 
information required to establish entitlement to service 
connection, the letter also provided information regarding 
what qualifies as new and material evidence.  Furthermore, it 
notified the veteran that the basis of the original denial of 
his claim was that there was no evidence of prostate cancer 
during service, and no evidence of service in Vietnam.  The 
record indicates that these were the reasons and bases cited 
in the April 2002 rating decision that first denied service 
connection for prostate cancer.  Therefore, the duty to 
notify has been met. 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, all identified 
records that are available have been obtained.  As there is 
no indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

New and Material Evidence

The veteran contends that he developed prostate cancer as a 
result of active service.  He believes that exposure to 
chemicals in service caused this cancer, and he argues that 
he is entitled to service connection for the residual 
disability that resulted from this illness.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training or injury incurred 
or aggravated while performing inactive duty training.  
38 U.S.C.A. § 101(24).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service 
connection requires the presence of a current disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

If malignant tumors become manifest to a degree of 10 percent 
within one year of separation from active service, then it is 
presumed to have been incurred during active service, even 
though there is no evidence of tumors during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In addition, certain diseases are presumed to have been the 
result of herbicide exposure, and will be presumed to be the 
result of service.  A veteran with service in Vietnam is 
presumed to have been exposed to herbicides.  Prostate cancer 
is among the disabilities presumed to be the result of 
herbicide exposure.  38 C.F.R. §§ 3.307, 3.309(e).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis using the word 
"chronic".  38 C.F.R. § 3.303(b).  

If a disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in questions.  Id. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The record indicates that entitlement to service connection 
for the residuals of prostate cancer was denied in a June 
2000 rating decision.  Thereafter, due to a change in law, 
the RO reconsidered the claim for service connection for 
prostate cancer in an April 2002 rating decision, but again 
denied entitlement to service connection.  The veteran was 
notified of this denial and provided with his appellate 
rights in an April 2002 letter.  He did not submit a notice 
of disagreement with this decision within one year of receipt 
of the letter.  Therefore, the April 2002 decision is final, 
and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the April 2002 rating decision 
included the veteran's service medical records to date, 
military personnel records, VA treatment records including a 
Gulf War examination dated through 2000, private treatment 
records with letters from the veteran's private doctor dated 
from 1999 to 2000, and various statements and letters from 
the veteran.

A review of this evidence shows that VA treatment records 
indicate the veteran was found to have high prostate specific 
antigen levels as early as August 1997, epididymitis in 
January 1998, and prostatitis in April 1998.  However, a May 
1998 biopsy was negative.  The veteran continued to be 
followed closely as a result of these findings, but he was 
not initially diagnosed as having prostate cancer until March 
1999.  A private doctor conducted a radical prostatectomy in 
June 1999.  Additional letters from the private doctors show 
that the veteran remained cancer free as of August 2000.  
There were statements from the veteran saying that he had 
been exposed to Sarin gas, depleted uranium, benzene, inhaled 
smoke and other toxic gasses.  However, a statement from the 
veteran's private doctor indicated that he was not aware of 
any evidence that would support exposure to these toxins as a 
predisposing condition toward the eventual formation of 
prostate cancer.  

On the basis of this evidence, the April 2002 rating decision 
found that as the veteran did not have any service in 
Vietnam, his prostate cancer could not be presumed to have 
developed due to Agent Orange exposure.  In addition, the 
veteran did not claim and there was no evidence to show Agent 
Orange exposure.  Service connection was denied as there was 
no evidence of prostate cancer either during service or 
within the one year presumptive period following discharge 
from active service.  

The evidence received since April 2002 include additional VA 
treatment records dated through 2006, service medical records 
pertaining to the veteran's service in the reserves dated 
through 2004, additional letters from the veteran's private 
doctor, and the transcript of a January 2006 hearing.  After 
a review of this evidence, the Board is unable to find that 
any of it is both new and material.  

The VA treatment records show that the veteran continued to 
be followed for the residuals of his prostate cancer, and 
that he remains cancer free.  However, none of these records 
state that the cancer begin during active service, is related 
to chemical exposure during active service, or shows a 
history regarding the development of the veteran's cancer 
that is any different from that shown in the evidence 
considered in April 2002.  In fact, these records reveal that 
the veteran has a family history of prostate cancer, in that 
his father was treated for the same illness.  The medical 
histories each state that the veteran was first diagnosed 
with prostate cancer in March 1999.  This evidence is not new 
because it does not contain any information that was not 
previously considered.  It is not material because it does 
not purport to show the existence of an element of service 
connection that was a basis for the previous denial; in this 
case treatment for prostate cancer either during service or 
during the one year presumptive period following discharge 
from service.  

Similarly, the additional service medical records and the 
letters from the veteran's private doctor discuss the same 
medical history considered in April 2002.  The veteran 
continues to be free of cancer, and his private doctor has 
written letters to his reserve unit on his behalf in order to 
obtain medical waivers.  But none of this evidence states 
that the cancer was treated in service or is related to 
chemical exposure in service.  It is neither new nor material 
for the same reasons cited above.  

Finally, the veteran's January 2006 testimony does not 
contain any information that was not previously considered in 
April 2002.  The veteran confirms that he was first diagnosed 
with prostate cancer in 1999.  He states that he has never 
been told by any doctor that his cancer is related to 
chemical exposure in service.  The veteran confirmed that he 
served within the United States during the Vietnam era, and 
that he had never been exposed to Agent Orange.  See 
Transcript.  As this testimony does not state that the 
prostate cancer was treated in service or within one year of 
discharge from service or that it is related to chemical 
exposure in service, it is neither new nor material.  

In conclusion, none of the additional evidence submitted by 
the veteran is new or material.  It does not contain any 
relevant information that was not considered in April 2002.  
In addition, none of it purports to show treatment for 
prostate cancer in service or a relationship between prostate 
cancer and exposure to chemicals in service.  It was the 
absence of such evidence that resulted in the April 2002 
denial of service connection.  The Board recognizes the 
veteran's sincere belief that his prostate cancer is related 
to chemical exposure in service, but he is not a physician, 
and he is not qualified to express a medical opinion as to 
such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Therefore, as none of the additional evidence is 
new and material, the veteran's claim for service connection 
for prostate cancer may not be reopened. 


ORDER

New and material evidence has not been presented to reopen 
the veteran's claim for service connection for the residuals 
of prostate cancer; his appeal is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


